Citation Nr: 0700059	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-33 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   

2.  Entitlement to service connection for a lung disorder.   

3.  Entitlement to service connection for bilateral pes 
planus.     

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1964.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2004 
and February 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit.    

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in August 2006.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  There is no competent evidence which relates the current 
bilateral hearing loss to service.  

2.  There is no current diagnosis of a lung disorder.  

3.  The bilateral pes planus existed prior to service.  

4.  There is no competent evidence that the bilateral pes 
planus increased in severity during service.     


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006). 

2.  A lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006). 

3.  Bilateral pes planus existed prior to service and was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, not afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2003, prior to the 
initial adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claims for service connection, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence that pertains to the claim to the RO.  The content 
of the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.   
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal in a July 
2006 letter.  The Board also notes that as discussed in 
detail below, the preponderance of the evidence is against 
the claims, and therefore any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  The 
VCAA imposes a duty upon VA to seek relevant treatment 
records in all cases.  38 C.F.R. § 3.159(c)(1)-(3).  All 
available service medical records were obtained.  VA 
treatment records dated from January 2003 to August 2005 from 
the Detroit VA medical facility have been obtained.  The 
veteran submitted a May 2003 statement from his nutritionist 
and an undated audiogram report.  In August 2003, the veteran 
stated that he has not received treatment for the hearing 
loss, lung disorder, or the pes planus.  There is no 
identified relevant evidence that has not been accounted for.    

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003); Charles 
v. Principi, 16 Vet. App. 370 (2002).

In the present case, there is no competent evidence that the 
current bilateral hearing loss may be associated to service 
or competent evidence of a current lung disorder.  There is 
no competent evidence that the bilateral pes planus increased 
in severity in service.  Therefore, an examination or medical 
opinion is not warranted.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.   

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection on the basis of 
aggravation under section 1153, the burden falls on the 
claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).   

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 



Discussion

Service connection for bilateral hearing loss

The veteran contends that he incurred bilateral hearing loss 
in service.  He asserts that during basic training, he did 
not have ear protection while shooting rifles.  

There is competent evidence that the veteran has a current 
bilateral hearing loss disability in accordance with 
38 C.F.R. § 3.385.  On the authorized audiological 
evaluation, which was received by the RO in December 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
n/a
50
LEFT
15
15
25
55
60

However, there is no competent evidence of a link between the 
bilateral hearing loss and service.  The service medical 
records do not reflect complaints or diagnosis of bilateral 
hearing loss.  Audiometric testing was not conducted upon 
enlistment.  The service records show that upon service 
separation, the veteran did not have bilateral hearing loss 
as defined by 38 C.F.R. § 3.385.  On the authorized 
audiological evaluation upon separation examination in 
December 1963, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
n/a
25
LEFT
10
10
5
n/a
15

The veteran reported having no ear trouble.  Examination of 
the ears and drums was normal.  There is no evidence of a 
diagnosis of bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385 within one year from service separation.  

There is simply no competent evidence in the record showing, 
or even suggesting, that the documented post-service 
bilateral hearing loss under § 3.385, first shown many years 
after service, is caused or aggravated by injury or disease 
in service.  This period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim on a direct basis.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board 
acknowledges the veteran's belief that his bilateral hearing 
loss was caused by noise exposure while shooting rifles in 
service.  However, his statements are not considered 
competent evidence sufficient to establish any such 
relationship.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the veteran is 
not shown, nor has he claimed, to be a medical professional, 
he is not competent to opine that his bilateral hearing loss 
is causally related to his period of service.  See Espiritu, 
supra; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
veteran has not submitted any medical evidence which supports 
his contentions.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for bilateral hearing loss must be denied.  
The Board considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b). 

Service connection for a lung disorder

The veteran asserts that he has a current lung disorder due 
to pneumonia in service.  Service medical records show that 
upon enlistment examination in June 1961, examination of the 
veteran's lungs and chest was normal.  Chest X-ray 
examination was normal.  Service medical records show that in 
March 1961, the veteran was treated for bronchitis.  Another 
March 1961 service medical record indicates that the 
veteran's bronchial pneumonia was subsiding.  A March 1961 x-
ray examination report reflects findings of bilateral basilar 
bronchopneumonia, probably of a healing phase.  Subsequent 
chest X-ray examination in August 1962 and December 1963 was 
normal.  The December 1963 separation examination report 
indicates that chest x-ray examination was negative.  
Examination of the lungs and chest was normal.  The veteran 
reported "no" when asked if he had shortness of breath, 
pain or pressure in the chest, or a chronic cough.   

There is no competent evidence of a current diagnosis of lung 
disorder related to disease or injury in service including 
the diagnosis of pneumonia in service.  VA treatment records 
dated in January 2003 and May 2003 indicate that physical 
examination of the lungs revealed bilateral breath sounds and 
the lungs were clear to auscultation.  A February 2004 VA 
treatment record reflects a diagnosis of an upper respiratory 
infection.  The infection was treated.  A May 2004 VA 
treatment record indicates that physical examination of the 
lungs revealed bilateral breath sounds and the lungs were 
clear to auscultation. 

The veteran submitted a May 2003 statement from a 
nutritionist in which the nutritionist indicated that the 
function of the veteran's left lung was reduced by 
approximately 35 percent.  The nutritionist stated that the 
reduction of function was unknown and it was yet to be 
determined whether the lung will recover the lost function.  

The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  Without a pathology 
to which the symptoms of reduced lung function can be 
attributed, there is no basis to find a lung disorder for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board finds no 
proof of a present lung disability.  While the service 
medical records show that the veteran was treated for 
bronchitis and pneumonia in service, the service medical 
records further show that these disorders resolved.  The 
veteran's lungs were normal upon separation examination in 
December 1963.  There is evidence of current reduced lung 
function in the left lung, but there is no competent evidence 
of a current lung disorder which causes the reduced function 
and which is related to disease or injury in service.  
Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer; 
supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004) (holding that service connection requires a showing of 
current disability); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).  

The veteran's own implied assertions that he has a current 
lung disorder due to pneumonia in service are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The veteran has 
not submitted any medical evidence which supports his 
contentions. 

Since there is no evidence of current lung disorder related 
to service, the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  Accordingly, the 
claim is denied.

Service connection for bilateral pes planus

The veteran contends that the bilateral pes planus was 
aggravated during service.  

The February 1961 enlistment examination report indicates 
that pes planus, 2nd degree, bilateral, non-symptomatic, was 
diagnosed upon examination.  Since this disorder was noted 
upon enlistment examination, the presumption soundness does 
not apply.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002). 

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the preexisting disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent service.  38 C.F.R. 
§ 3.306(b)(1).  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

There is no competent evidence that the bilateral pes planus 
increased in severity during service.  The service medical 
records do not reflect any complaints or treatment for the 
bilateral pes planus.  The December 1963 separation 
examination report shows that the veteran reported having no 
foot trouble.  Examination of the feet was normal. Pes planus 
was not noted.  There is no medical evidence showing 
treatment of pes planus after service until September 2004.  
The September 2004 private medical record indicates that the 
veteran had bilateral pes planus and the veteran reported 
that he felt that his feet have been getting worse over time.  
This medical record does not provide evidence of the degree 
of severity of the bilateral pes planus during the veteran's 
period of service, but establishes the nature and severity of 
the disability almost 40 years after service.   

Since there is no competent evidence that the bilateral pes 
planus worsened in service, the Board finds that presumption 
of aggravation found in 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 does not arise.  Browder v. Derwinski, 1 Vet. App. 204, 
206-207 (1991).  The presumption of aggravation applies where 
there was a worsening of the disability in service, 
regardless of whether the degree of worsening was enough to 
warrant compensation.  Browder, 1 Vet. App. 207.  In the 
present case, there is no competent evidence of worsening of 
the bilateral pes planus in service.  The veteran has not met 
the burden of establishing aggravation of the preexisting pes 
planus.  See Wagner, 370 F. 3d. at 1096.  

In Falzone v. Brown, 8 Vet. App. 398, 403 (1995), the Court 
held that a layperson was considered competent to testify as 
to the symptoms of a disability, such as pain. The Court also 
held that the veteran's disability in that case, pes planus, 
was of the type that "lends itself to observation by a lay 
witness."  In this case, the veteran's current claim is that 
his pes planus was aggravated in service.  Although the 
veteran, as a lay person, may be competent to testify as to 
his observations as to his flat feet (See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992)), the Board observes 
that the current claim and statements relative to in-service 
aggravation come about 40 years after service separation.  
These current claims and statements are outweighed by the 
independent evidence, unassociated with a claim for benefits, 
that was negative for pertinent complaints and findings, as 
discussed above.    

The competent evidence of record establishes the bilateral 
pes planus pre-existed service.  The competent and probative 
evidence does not establish that the pre-existing pes planus 
increased in severity during service.  The preponderance of 
the evidence is against the claim, and the benefit of the 
doubt doctrine is not for application.  Gilbert, 1 Vet. App. 
49.  Accordingly, the claim is denied.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for a lung disorder is 
denied. 

Entitlement to service connection for bilateral pes planus is 
denied. 


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  With 
respect to the third element, if the evidence shows that the 
veteran engaged in combat and he is claiming a combat related 
stressor, no credible supporting evidence is required.  Id., 
see Doran v. Brown, 6 Vet. App. 283 (1994).  A veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  
 
The veteran contends that he has PTSD due to traumatic events 
during his service in Korea.  The veteran served in Korea 
from July 1961 to September 1962 with the HQ Battery, HOW 
Battalion, 19th Artillery, 1st Calvary Division.  It is not 
shown by the record, nor does the veteran contend, that he 
served in combat.  The veteran asserts that he has PTSD due 
to treatment by Sergeant Jennings and Captain Huffman, 
superior officers he served under in Korea.  For instance, 
the veteran reported that the first sergeant wanted him to go 
to Officers Training School and when the veteran refused, he 
was punished by guard duty and additional work.  The veteran 
also stated that the sergeant wanted the veteran to be a 
warrant officer in the motor pool.  The veteran stated that 
he refused and he was punished by more work and guard duty.  
He reported that some of the stressor events was classified 
information that he could not share  The veteran also 
contends that he was charged with sleeping while on guard 
duty and underwent a court martial, but he was not sleeping 
and was not guilty.  

Regarding the stressor events which consist of the treatment 
by the superior officers, the RO is unable to obtain any 
credible supporting information of these stressor events.  
Given the nature of these stressors, the United States Army 
and Joint Services Records Research Center (JSRRC) would not 
have information to corroborate these events.  The JSRRC does 
not obtain statements from former commanders or superiors.  
These stressor events are not verified in the service 
personnel records.  The Board finds that there is no credible 
supporting evidence of these claimed stressors.

The Board finds that there is supporting evidence that the 
veteran underwent a Court Martial while in service in Korea.  
A record of Court Martial Convictions indicates that the 
veteran has two convictions.  The first offense occurred on 
September 1961 when the veteran failed to obey a lawful order 
and he quit his post without being properly relieved.  The 
second offense occurred on June 1962 when the veteran was 
found sleeping at his post.  The records indicate that the 
veteran pleaded guilty to both charges.    

The evidence of record shows that the veteran is treated for 
chronic PTSD.  The Board finds that a medical opinion is 
necessary to determine whether the claimed stressor event 
(undergoing 2 Court Martials) is clinically considered to be 
of sufficient severity to warrant a valid diagnosis of PTSD.  
The descriptive definition of a stressor in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) (DSM-IV) provides that a 
valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  If 
the veteran's claimed in-service stressor can be 
independently corroborated, it must be clinically evaluated 
in accordance with the provisions of DSM-IV.  The sufficiency 
of a stressor is a medical determination.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  In the present case, the record does 
not include a VA examination, nor does it indicate that a 
PTSD diagnosis has been made or considered pursuant to DSM-IV 
on the basis of the verified in-service stressor.  See e.g., 
West v. Brown, 7 Vet. App. 70, 77-78 (1994).  Thus, the Board 
finds that the veteran should be afforded a VA examination to 
determine whether he has PTSD pursuant to DSM-IV.

Review of the record reveals that the veteran is treated for 
PTSD at the VA medical facility in Detroit and at the Blue 
Water Mental Health Clinic, and he was treated by Larry 
Gerdon, P.A.C., in January 2003.  The Board finds that the RO 
should make an attempt and obtain the VA treatment records 
from the Detroit VA medical facility dated from August 2005, 
treatment records from the Blue Water Mental Health Clinic 
and the veteran's treatment records from Larry Gerdon, P.A.C.  
The Board is obligated to seek these records prior to 
adjudicating the appeal.  38 U.S.C.A. § 5103A(c)(2) (West 
2002).

Accordingly, this case is remanded for the following action: 

1.  The AMC/RO should make an attempt and 
obtain the VA treatment records for the 
treatment of PTSD from the Detroit VA 
medical facility dated from August 2005, 
treatment records from the Blue Water 
Mental Health Clinic, and the veteran's 
treatment records from Larry Gerdon, 
P.A.C.    

2.  After the above has been 
accomplished, the AMC/RO should make 
arrangements for the veteran to be 
examined by a VA psychiatrist experienced 
in evaluating post-traumatic stress 
disorders to determine the diagnoses of 
any psychiatric disorders that are 
present.

The examiner is advised that the alleged 
in-service stressor consists of the 
veteran undergoing two Court Martials 
during his service in Korea and being 
convicted for failing to obey a lawful 
order and quitting his post without being 
properly relieved and sleeping at his 
post.  The veteran did not serve in 
combat.  

The examiner should render an opinion as 
to whether the veteran has a diagnosis of 
PTSD in accordance with DSM-IV and render 
an opinion as to whether the above in-
service stressor is a sufficient 
traumatic event to support a diagnosis of 
PTSD in accordance with DSM-IV.  In 
accordance with DSM-IV, for a diagnosis 
of PTSD, the person has been exposed to a 
traumatic event in which both of the 
following were present: 1) the person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others; and 2) the 
person's response involved intense fear, 
helplessness, or horror.  DSM-IV. 

If the veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressors supporting the 
diagnosis.

If the veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any such diagnosed 
psychiatric disorder was caused by 
military service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination.  The examination 
report is to reflect whether such a 
review of the claims file was made.

3.  When the AMC/RO is satisfied that the 
record is complete, the AMC/RO should 
consider all new evidence and 
readjudicate the issue of entitlement to 
service connection for PTSD.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


